FILED VIA EDGAR August 4, 2011 U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re:Certification Pursuant to Rule 497(j) Tributary Funds, Inc. (the “Registrant”) File Numbers 033-85982 and 811-08846 Ladies and Gentlemen: On behalf of the Registrant, and pursuant to Rule 497(j) of the Securities Act of 1933, as amended (the “1933 Act”), the Registrant certifies that the forms of Prospectus and Statement of Additional Information (“SAI”) of the Registrant that would have been filed pursuant to Rule 497(c) under the 1933 Act do not differ from the Prospectus and SAI contained in Post-Effective Amendment No. 36 to the Registration Statement of the Registrant which was filed electronically via EDGAR on August 1, 2011 (accession number 0000932381-11-000026). If you have any questions related to this filing, please do not hesitate to contact me at (312) 338-5878 or evan.williams@jackson.com. Very truly yours, /s/Evan C. Williams Evan C. Williams Secretary Tributary Funds, Inc. cc: Stephen R. Frantz Daniel W. Koors Rodney L. Ruehle
